DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, line 11, after “experienced by ions”, add “based on their mass, m/z ratio, ion mobility or retention time”.
In claim 15, line 12, after “experienced by ions”, add “based on their mass, m/z ratio, ion mobility or retention time”.
Authorization for this examiner’s amendment was given in an interview with Kevin Canning on 9 November 2021.
Allowable Subject Matter
Claims 1, 2 and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a method of guiding ions including confining ions with an RF field, applying an orthogonal DC field along at least a portion of the ion guide such that the average path of the ions is displaced in a radial direction towards the electrodes so as to cause heating of the ions by the RF voltages as they travel through the ion guide, and varying an electrostatic driving potential so as to vary an amount of 
In the prior art, RF heating of ions is taught by Benter (US 9,324,548 B1), McLuckey (US 20140145095 A1), and Ibrahim (US 20110127417 A1), but they do not teach changing a driving potential to vary the heating of ions based on their properties.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID E SMITH/Examiner, Art Unit 2881